Order, Supreme Court, Bronx County (Lewis R. Friedman, J.), entered on November 18, 1991, which denied petitioners’ application for leave to file a late notice of claim, unanimously affirmed, without costs.
Petitioner, a firearms instructor at the police firing range, claims to have suffered ear damage as a result of his duties. The IAS court did not abuse its discretion in denying petitioner leave to file a late notice of claim, since "the facts upon which [respondent’s] liability is predicated are not discernable” from the line-of-duty report, aided card, and witness statements submitted by petitioner (Matter of McLoughlin v City of New York, 178 AD2d 193, 194). Further, there is no basis for disturbing the court’s finding that petitioner’s excuse for failure to timely file his claim is unsatisfactory (see, Chattergoon v New York City Hous. Auth., 161 AD2d 141, 142, affd 78 NY2d 958), particularly since tests performed within a week of the alleged injury revealed a hearing loss to petition*379er’s left ear, yet petitioner allowed 12 months to pass before making a claim. Concur — Milonas, J. P., Ellerin, Kupferman, Ross and Smith, JJ.